Citation Nr: 0837297	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-30 170 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) in September 2006 
remanded the veteran's claim to afford him another VA 
examination to determine the current severity of his PTSD.  
Several VA examinations were scheduled and the veteran was 
notified.  He failed to report.  In September 2008 the 
veteran submitted a statement indicating his PTSD had gotten 
worse.  He acknowledged being scheduled for several VA 
examinations, but stated he had mistakenly believed that 
someone would come to pick him up for his appointment.  As 
the veteran has shown willingness to appear for another VA 
examination the claim is remanded to arrange another VA 
examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2007).  The veteran should be aware that if he fails to 
report for another scheduled VA examination in conjunction 
with his claim, his claim may be denied.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify any 
medical care providers who have treated 
him for PTSD since August 2006.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.

2.  VA should schedule the veteran for a 
comprehensive psychiatric examination to 
determine the current severity of the 
veteran's service-connected PTSD.  A copy 
of any correspondence to the veteran 
notifying him of the date and place of 
the scheduled examination should be 
placed in the claims folder.  The claims 
folder should be made available in 
conjunction with the examination.  If 
possible, the examiner is asked to assign 
a Global Assessment of Functioning Score 
based only on the degree of impairment 
related to the veteran's symptoms of 
PTSD.  In addition, if the veteran has 
any other non-service connected 
psychiatric disorder/s which affect his 
occupational and social functioning it 
should be noted in the examination 
report.  A complete rationale for any 
opinion expressed must be provided.  

3.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




